Moody National REIT, I Inc. EXHIBIT 21 Subsidiaries Moody National Operating Partnership I, L.P. (Delaware) Moody National Perimeter REIT JV Member, LLC (Delaware) Moody National RI Perimeter JV, LLC (Delaware) Moody National RI Perimeter Holding, LLC (Delaware) Moody National RI Perimeter MT, Inc. (Delaware) Moody National RI Perimeter Master Tenant, LLC (Delaware) MNHP Note Holder, LLC (Delaware) Moody National Wood-Hou Holding, LLC (Delaware) Moody National Wood-Hou MT, LLC (Delaware) Moody National Wood-Hou MT, LLC (Delaware)
